Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Woodhouse on 05/26/2022.
The amended claims are listed below.
Claim 1: Insert the phrase “a subject having” immediately after the recitation “of treating” (line 1); delete the recitation “in a subject in need thereof” (line 2); and change the recitation “a therapeutic agent selected from” (line 3) to “a fluorouracil prodrug therapeutic agent consisting of”.
Claim 12: Delete the recitation “the method” (line 1) immediately after the recitation “of claim 1,”.
Claim 14: Insert the phrase “the group consisting of” immediately after the recitation “is selected from” (line 2).
Claims 17-20: (Canceled)
Claim 22: (Canceled)
Claim 24: (Canceled)
Claim 30: (Canceled)
Claim 31: (Canceled)
Claim 34: Change the recitation “a therapeutic agent selected from” (line 3) to “a FU prodrug therapeutic agent consisting of”.
Claim 35: Change the recitation “a therapeutic agent selected from” (line 4) to “a FU prodrug therapeutic agent consisting of”.
Claim 36: Change the recitation “of administration” (line 1) to “during administration”; replace the recitation “a therapeutic agent selected from” (line 3) with “a FU prodrug therapeutic agent consisting of”; change the recitation “the subject,” (line 4) to “a subject in need thereof”; and insert the word “direct” immediately before the recitation “exposure” (last line).
Claim 37: Insert the word “direct” immediately before the recitation “exposure” (two places, lines 1 and 6); insert the phrase “in need thereof” immediately after the recitation “a subject” (line 2); replace the recitation “a therapeutic agent selected from” (line 3) with “a FU prodrug therapeutic agent consisting of”; and change the recitation “skin, whereby” (line 5) to “skin, and”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 05/02/2022 has been entered. Claims 7, 8, 10, 11, 13, 15, 16, 21, 23, 25-29, 32, 33, and 38 are cancelled. Claims 1-3, 6, 9, 12, 14, and 35 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 11/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/02/2022 is withdrawn.  Claims 4, 5, 34, 36, and 37, directed to species of claim 1 or a method comprising administering the same fluorouracil prodrug as in claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17-20, 22, 24, 30, and 31, directed to a composition, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 17-20, 22, 24, 30, and 31 directed to inventions non-elected without traverse.  Accordingly, claims 17-20, 22, 24, 30, and 31 have been cancelled. Thus, claims 1-6, 9, 12, 14, and 34-37 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/US2019/014334 filed on 01/18/2019, which claims benefit of US Provisional Application No. 62/618,981 filed on 01/18/2018.

Withdrawn Claim Objections/Rejections
The objection of claims 2, 6, 14, and 35 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 02/02/2022, is withdrawn in view of amended claims.
The rejection of claims 1-3, 6, 9, 12, and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3-7 of the Non-Final Rejection mailed on 02/02/2022, is withdrawn in view of amended claim 1. Claims 2, 3, 6, 9, 12, and 14 depend from claim 1.
The rejection of claim 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 7 to 8 of the Non-Final Rejection mailed on 02/02/2022, is withdrawn in view of amended claim 35.
The rejection of claims 1-3, 6, 9, 12, 14, and 35 under 35 U.S.C. 103, as set forth on pages 9-12 of the Non-Final Rejection mailed on 02/02/2022, is withdrawn in view of amended claims 1 and 35. Claims 2, 3, 6, 9, 12, and 14 depend from claim 1.
Allowable Subject Matter
The amended claims 1 and 34-37 are allowed. Claims 2-6, 9, 12, and 14, depending from claim 1, are also allowed. 
The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A method of treating a subject having a hyperproliferative skin condition or inflammatory skin condition, the method comprising topically administering a pharmaceutical composition comprising an effective amount of a fluorouracil prodrug therapeutic agent consisting of Capecitabine, 5'-deoxy-5-fluorocytidine (5'DFCR), 5'-deoxy-5-fluorouridine (5'DFUR), or combinations thereof to the affected area of the skin of the subject, thereby treating the condition; and claims 34-37, directed to A method of providing fluorouracil (FU) to a subject in need thereof (or of reducing adverse effects of fluorouracil (FU) to a subject with a hyperproliferative skin condition or inflammatory skin condition; or of decreasing adverse effects during administration of fluorouracil (FU); or of reducing unintended direct exposure to fluorouracil (FU) during administration of FU to a subject in need thereof), the method comprising topically administering a pharmaceutical composition comprising an effective amount of a fluorouracil prodrug therapeutic agent consisting of Capecitabine, 5'-deoxy-5-fluorocytidine (5'DFCR), 5'-deoxy-5-fluorouridine (5'DFUR), or combinations thereof to the skin of the subject, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 02/02/2022, in which Glazer (US 2019/0134063, published on 05/09/2019 and benefitted from Provisional application No. 62/583,979, filed on Nov. 9, 2017) disclosed a method involving topically administering to the affected skin of a person having actinic keratosis (AK), basal cell carcinoma (BCC), or squamous cell carcinoma (SCC) one or more compositions comprising one or more TSLP-inducing agents, one or more cytotoxic agents, and one or more NSAIDs. In a preferred embodiment, the TSLP-inducing agent comprises calcipotriene or a pharmaceutically acceptable salt. In some embodiments, the cytotoxic agent comprises 5-fluorouracil or a pharmaceutically acceptable salt. In some embodiments, the NSAID comprises diclofenac or a pharmaceutically acceptable salt. In some embodiments, the cytotoxic agent comprises about 1% to about 5% of the composition (page 62/68, [0101]; page 59/68, [0009 and 0010]).  The active ingredients in these compositions may also be provided in the form of acceptable prodrugs. In a specific embodiment, a cytotoxic agent is an antimetabolite. Suitable antimetabolites may include aminopterin, ancitabine, azacitidine, 8-azaguanine, 6-azauridine, capecitabine, carmofur (1-hexylcarbomoy 1-5-fluorouracil), cladribine, 5-fluorouracil (pages 61/68 to 62/68, [0071 and 0075]. Ford (US 2015/0313901, published on 11/05/2015) disclosed a composition or method for providing protectant agents including uracil or a metabolite thereof that effectively prevent and/or treat the cutaneous toxicities and dermatological side-effects associated with chemotherapeutic agents. In one embodiment, typically the protectant agent is administered locally to the desired tissue, such as by topical administration to an integumentary surface, such as skin. The anticancer therapeutic agent can be an anti-metabolite, for example, a fluoropyrimidine. In some embodiments, the fluoropyrimidine is 5-fluorouracil (5-FU) or a 5-FU prodrug such as ftorafur, doxifluridine, and capecitabine (pages 14/33 to 15/33, [0036, 0051, 0057, and 0058]. In certain embodiments, the toxicity is hand-foot syndrome. In some embodiments, the tissue to be protected is the mucosal epithelium of the mouth, as in chemotherapy-induced stomatitis. Fig. 3D: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, shows that diarrhea, stomatitis, nausea, and alopecia are more frequently observed in 5-FU compared with capecitabine regimen. The 1 % uracil ointment allowed a higher dose of Xeloda® (oral capecitabine) to be administered with improved anti-cancer efficacy and did not have any discernible toxicity that is hand-foot syndrome (page 22/33, [0168]; page 19/33, [0127], page 7/33, Fig. 3D; page 30/33, [0254] and Table 1). Capecitabine is converted to 5-FU in a multistep process. In the liver, a 60 kDa carboxyesterase hydrolyzes much of the compound to 5'-deoxy-5-fluorocyidine (5'DFCR). Cytidine deaminase, an enzyme found in most tissues, including tumors, subsequently converts 5'-DFCR to 5'-deoxy-5-fluorourdine (5'-DFUR). The enzyme thymidine phosphorylase (TP) then hydrolyzes 5'-DFUR to the active drug 5-FU (page 12/33, [0006]). Jewell et al. (Toxicol. Appl. Pharmacol. 225:221-228, 2007) disclosed that loperamide has been shown to specifically inhibit human carboxylesterase 2 (hCE2). Inhibition of hydrolysis by loperamide was only seen in human skin with ProP, ButP andBzP, indicating that hCE2 is the isoenzyme in human skin responsible for the hydrolysis of these esters. Hydrolysis of capecitabinre to 5′-deoxy-5-fluorocytidine by human carboxylesterases and inhibition by loperamide (page 227, left col., para. 2; page 228, right col., para. 1). However, the references did not teach or suggest the recitation “topically administering a pharmaceutical composition comprising an effective amount of a fluorouracil prodrug therapeutic agent consisting of Capecitabine, 5'-deoxy-5-fluorocytidine (5'DFCR), 5'-deoxy-5-fluorouridine (5'DFUR), or combinations thereof”, required by claims 1 and 34-37, and limited by the closed transitional phrase “consisting of” to exclude other fluorouracil prodrugs, such as carmofur, ftorafur, or doxifluridine, also disclosed by the references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 9, 12, 14, and 34-37 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623